CONSENT ORDER
THIS MATTER, having been opened to the Court by DAVID E. JOHNSON, JR., Director, Office of Attorney Ethics, and with the consent of the Respondent, Joseph A. Privetera, of Ship Bottom, and it appearing that the Office of Attorney Ethics and Respondent having agreed to Respondent being temporarily suspended from the practice of law, together with the additional relief provided in this Order, pending final disposition of all ethics grievances before the District XIV Ethics Committee,
IT IS ORDERED that:
1. Joseph A. Privetera of Ship Bottom, admitted to practice in this State in 1966, is temporarily suspended from the practice of law, effective immediately, pending final determination of all grievances, and until further Order of the Court.
2. All funds, if any, presently existing in any New Jersey financial institution Commerce Bank Shore, N.A., Manahawkin, New Jersey, including but not limited to trust account #25004336 and business account #25004328 pursuant to R.l:21-6 shall be restrained from disbursement and shall be transmitted by the *2banks which are the present custodians thereof to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund pending the further Order of this Court.
3. Joseph A. Privetera is hereby restrained and enjoined from practicing law during the period of suspension.
4. Joseph A. Privetera is hereby restrained and enjoined from disbursing funds from any of the foregoing bank accounts.
5. - Joseph A. Privetera shall comply with R.l:20-20, governing-suspended, disbarred or resigned attorneys.